Detailed Action
This is a non-final Office action in response to communications received on 03/22/2021.  Claims 1 and 10 were amended. Claim 19 was canceled. Claims 1-18 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Naslund and Hanam have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuvell (US 2007/0240218 A1), further in view of Naslund (US 2005/0246282 A1).
 Regarding claim 1, Tuvell teaches the limitations of claim 1 substantially as follows:
An apparatus comprising:
a trusted content usage monitoring system comprising: (Tuvell; Para. [0086]: Application integrity checking system (i.e. trust content usage monitoring system)) 
an interface to receive application content that persistently changes a behavior of the apparatus after being received and installed; (Tuvell; Paras. [0004] & [0078]: Transmitted operating system installation data packages (i.e. application content that persistently changes a behavior of the apparatus after being received and installed))
a content installer to perform installation of the application content on the apparatus after being received; (Tuvell; Paras. [0004] & [0078]: Transmitted operating system installation data packages are transmitted and installed (i.e. perform installation of the application content on the apparatus after being received))
wherein the trusted usage monitoring system is configured such that installation of said application content by said content installer cannot be decoupled from generation of said identifier by said processor system, (Tuvell; Paras. [0018] & [0086]: The system for application integrity aggregates feature sets that act as an identifier for a specific application (i.e. generation of said identifier) once they are installed on the device (i.e. installation of said application content cannot be decoupled))
wherein said processor system is to generate said trusted packet when a predetermined portion of said application content has been installed by said content installer. (Tuvell; Paras. [0086] & [0093]: Verifying programs based on a checksum (i.e. trusted packet) approach which may be performed on programs already installed on the device (i.e. predetermined portion of said application content has been installed by said content installer)) 
Tuvell does not teach the limitations of claim 1 as follows:
a processor system including at least one processor, said processor system to: 
generate a trusted packet comprising an identifier identifying said application content, 
said trusted packet being signed using a trusted key by said trusted content usage monitoring system, 
However, in the same field of endeavor, Naslund discloses the limitations of claim 1 as follows:
a processor system including at least one processor, said processor system to: (Naslund; Para. [0115]: The client device includes a media processor (i.e. processor system including at least one processor) for processing digital content)
generate a trusted packet comprising an identifier identifying said application content, (Naslund; Paras. [0019]-[0021], [0073]-[0074] & [0088]: Generating usage information (i.e. trusted packet) containing a fingerprint of the digital content (i.e. identifier identifying said application content))
said trusted packet being signed using a trusted key by said trusted content usage monitoring system, (Naslund; Paras. [0016]-[0017]: The usage information (i.e. trusted packet) is signed by a private signing key (i.e. trusted key) by the client device (i.e. said trusted content usage monitoring system))
Naslund is combinable with Tuvell because both are from the same field of endeavor of observation and analysis of downloaded and transferred data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tuvell to incorporate the generation of usage information containing a fingerprint of digital content and signing it by a private key as in Naslund in order to improve the security of the system by providing a means by which analyzed data may be encrypted.

Regarding claim 10, Tuvell teaches the limitations of claim 10 substantially as follows:
A method for monitoring trusted content usage in an apparatus comprising a trusted content usage monitoring system, the method comprising: (Tuvell; Para. [0086]: Application integrity checking system (i.e. trust content usage monitoring system))
receiving, at an interface, application content that persistently changes a behavior of the apparatus after being received and installed; (Tuvell; Paras. [0004] & [0078]: Transmitted operating system installation data packages (i.e. application content that persistently changes a behavior of the apparatus after being received and installed))
installing, using a content installer, the application content on the apparatus after being received; (Tuvell; Paras. [0004] & [0078]: Transmitted operating system installation data packages are transmitted and installed (i.e. installing the application content on the apparatus after being received))
wherein the trusted content usage monitoring system is configured such that the installation of the application content by said content installer cannot be decoupled from generation of said identifier by said processor system, (Tuvell; Paras. [0018] & [0086]: The system for application integrity aggregates feature sets that act as an identifier for a specific application (i.e. generation of said identifier) once they are installed on the device (i.e. installation of said application content cannot be decoupled))
wherein said processor system is to generate said trusted packet when a predetermined portion of said application content has been installed by said content installer. (Tuvell; Paras. [0086] & [0093]: Verifying programs based on a checksum (i.e. trusted packet) approach which may be performed on programs already installed on the device (i.e. predetermined portion of said application content has been installed by said content installer))
Tuvell does not teach the limitations of claim 10 as follows:
generating, at a processor system, a trusted packet comprising an identifier identifying said application content, 
said trusted packet being signed using a trusted key by said trusted content usage monitoring system, 
However, in the same field of endeavor, Naslund discloses the limitations of claim 10 as follows:
generating, at a processor system, a trusted packet comprising an identifier identifying said application content, (Naslund; Paras. [0019]-[0021], [0073]-[0074] & [0088]: Generating usage information (i.e. trusted packet) containing a fingerprint of the digital content (i.e. identifier identifying said application content))
said trusted packet being signed using a trusted key by said trusted content usage monitoring system, (Naslund; Paras. [0016]-[0017]: The usage information (i.e. trusted packet) is signed by a private signing key (i.e. trusted key) by the client device (i.e. said trusted content usage monitoring system))
Naslund is combinable with Tuvell because both are from the same field of endeavor of observation and analysis of downloaded and transferred data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tuvell to incorporate the generation of usage information containing a fingerprint of digital content and signing it by a private key as in Naslund in order to improve the security of the system by providing a means by which analyzed data may be encrypted.

Regarding claims 2 and 11, Tuvell and Naslund teach the trusted content usage monitoring system of claim 1 and the method of claim 10.
Tuvell and Naslund teach the limitations of claims 2 and 11 as follows:
wherein the trusted packet comprises an indicator associated with the trusted content usage monitoring 20system.  (Naslund; Paras. [0058] & [0069]: The usage information (i.e. trusted packet) is signed so that it contains information, such as a key, (i.e. indicator) identifying the owner of the client module (i.e. associated with the trusted content usage monitoring system))
The same motivation to combine as in claims 1 and 10 are applicable to the instant claims.

Regarding claims 3 and 12, Tuvell and Naslund teach the trusted content usage monitoring system of claim 1 and the method of claim 10.
Tuvell and Naslund teach the limitations of claims 3 and 12 as follows:
wherein the trusted packet comprises a security indicator indicative of a level of trust accorded to the trusted content usage monitoring system.  (Naslund; Paras. [0052] & [0069]: The usage information (i.e. trusted packet) contains information, such as a key, (i.e. security indicator) indicative of a client-operator trust relationship (i.e. level of trust accorded to the trusted content usage monitoring system)) 
The same motivation to combine as in claims 1 and 10 are applicable to the instant claims.

Regarding claims 5 and 14, Tuvell and Naslund teach the trusted content usage monitoring system of claim 1 and the method of claim 10.
Tuvell and Naslund teach the limitations of claims 5 and 14 as follows:
wherein the trusted content usage monitoring system is configured to transmit said trusted packet.  (Naslund; Paras. [0018]-[0019] & [0069]: The client device (i.e. trusted content usage monitoring system) contains a logging agent which transmits the usage information (i.e. trusted packet) to a trusted party)
The same motivation to combine as in claims 1 and 10 are applicable to the instant claims.

Regarding claims 6 and 15, Tuvell and Naslund teach the trusted content usage monitoring system of claim 1 and the method of claim 10.
Tuvell and Naslund teach the limitations of claims 6 and 15 as follows:
wherein the trusted content usage monitoring system further comprises an encryption unit configured to encrypt the trusted packet using an encryption key.  (Naslund; Paras. [0017] & [0060]: The client device (i.e. trusted content usage monitoring system) performs encryption (i.e. encryption unit configured to encrypt) of the usage information (i.e. trust packet) using a protected key (i.e. encryption key))
The same motivation to combine as in claims 1 and 10 are applicable to the instant claims.

Regarding claims 7 and 16, Tuvell and Naslund teach the trusted content usage monitoring system of claim 1 and the method of claim 10.
Tuvell and Naslund teach the limitations of claims 7and 16 as follows:
wherein the generation of the identifier comprises intermittently sampling the application content (Naslund; Paras. [0019]-[0021], [0023], [0107] & [0110]: The usage information, which includes a fingerprint (i.e. identifier) is generated by randomly/intermittently logging (i.e. intermittently sampling) downloaded information by the client device) 
during installation by the content installer.  (Tuvell; Paras. [0086] & [0093]: Verifying programs during installation)
 The same motivation to combine as in claims 1 and 10 are applicable to the instant claims.

Regarding claims 8 and 17, Tuvell and Naslund teach the trusted content usage monitoring system of claim 7 and the method of claim 16.
Tuvell and Naslund teach the limitations of claims 8 and 17 as follows:
wherein the sampling occurs at predetermined intervals (Naslund; Paras. [0019]-[0021], [0023], [0107] & [0110]: Randomly/intermittently logging downloaded information (i.e. sampling) every 30 seconds or some other time interval during download) 
during the installing.  (Tuvell; Paras. [0086] & [0093]: Verifying programs during installation)


Regarding claims 9 and 18, Tuvell and Naslund teach the trusted content usage monitoring system of claim 7 and the method of claim 16.
Tuvell and Naslund teach the limitations of claims 9 and 18 as follows:
wherein the sampling occurs at randomized intervals (Naslund; Paras. [0019]-[0021], [0023], [0107] & [0110]: Randomly logging downloaded information (i.e. sampling occurs at randomized intervals) during download (i.e. installing)) 
during the installing. (Tuvell; Paras. [0086] & [0093]: Verifying programs during installation) 
The same motivation to combine as in claims 1 and 10 are applicable to the instant claims.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tuvell (US 2007/0240218 A1), further in view of Naslund (US 2005/0246282 A1), as applied to claims 1 and 10, further in view of Hanam (US 2004/0199809 A1).
 Regarding claims 4 and 13, Tuvell and Naslund teach the trusted content usage monitoring system of claim 1 and the method of claim 10.
Tuvell and Naslund do not teach the limitations of claims 4 and 13 as follows:
wherein the trusted content usage monitoring system is configured to store the identifier prior to generating the trusted packet.  
 Hanam teaches the limitations of claims 4 and 13 as follows:
wherein the trusted content usage monitoring system is configured to store the identifier prior to generating the trusted packet.  (Hanam; Paras. [0028], [0033], [0041]-[0042]: The download manager (i.e. trusted content usage monitoring system) generates and stores a segment identifier (i.e. configured to store the identifier) in order to compare to second error detection data once it is generated (i.e. prior to generating the trusted packet))
Hanam is combinable with Tuvell and Naslund because all are from the same field of endeavor of observation and analysis of downloaded and transferred data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Tuvell and Naslund to incorporate the storage of a segment identifier for comparison with error detection data as in Hanam in order to improve the security of the system by having an identifier stored which can be used to validate a trusted packet.

Prior Art Considered But Bot Relied Upon
	Brandt (US 2010/0057703 A1) which teaches an identifier which allows for an installation of a new software on a device, including updates and maintenance.
	Chen (US 2009/0077666 A1) which teaches a system for analyzing security threats associated with software and computer vulnerabilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438      

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498